Citation Nr: 1612103	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for decreased sensation of the left lower extremity.  

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L5-S1, currently evaluated as 20 percent disabling.  

4.  Entitlement to a compensable rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in September 2007, January 2010, and March 2014, received from a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In December 2015, the Veteran testified at a Board hearing.

The Board notes that both the December 2015 Board hearing transcript and a September 2015 VA knee examination report reasonably raise the issue of TDIU.  The Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized above in accordance with that decision.  

The Veteran filed a substantive appeal with respect to the issue of entitlement to service connection for a left knee disability in December 2015, and the issue was certified to the Board later that same month.  As such, the issue is reflected on the title page.  

The issues of entitlement to service connection for tinnitus; a right knee disability, a neck disability; a bilateral shoulder disability; a skin condition; and a head injury, as well a hip disability secondary to the service-connected back disability, along with the issue of entitlement to an increased rating for hemorrhoids, being referred have been raised by the record in a December 2015 VA FORM 21-526 EZ, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran asserts that his service-connected back disability and associated left lower extremity disability, as well as hearing loss, have gotten worse since VA examinations in October 2012.  Testimony at the Board hearing in December 2015 was to the effect that the disabilities are causing additional functional impairment with activities of daily living.  As such, the Board finds it necessary to remand the matters to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected back and left lower extremity disabilities, as well as his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

A September 2015 VA knee examination report notes that the Veteran is unemployed and receiving Supplemental Security Income from the Social Security Administration (SSA).  VA should attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Thus, for this reason as well, the Board must remand this appeal.  

The issue of entitlement to a TDIU is intertwined with the Veteran's claims for an increased initial disability rating for his back disability, left lower extremity decreased sensation, and bilateral hearing loss and the RO must adjudicate theissue in the first instance.  Therefore, the Board will also remand this claim. 

In his substantive appeal with respect to the issue of entitlement to service connection for a left knee disability, the Veteran requested a Board hearing by videoconference at the RO.  Although the RO acknowledged his hearing request in a February 2016 letter, the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing and the request was subsequent to the December 2015 Board hearing on the earlier appeals.  As such, a remand is required so that the RO may schedule a videoconference Board hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board hearing by videoconference specifically with respect to the issue of entitlement to service connection for a left knee disability, and ensure that notice of the hearing is sent to his current address.  The issue should then be processed in accordance with established appellate procedure.

2.  Obtain complete VA treatment records since May 2013.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for a VA audiology examination by an appropriate professional.  The Veteran's claims file must be reviewed by the examiner.  The examiner is to provide an opinion as to the current severity of the Veteran's bilateral hearing loss.  The examination must include pure tone thresholds (in decibels) and Maryland CNC testing. 

Based upon the examination findings, file review, and the Veteran's contentions, the examiner must address the functional effects of the bilateral hearing loss on the Veteran's daily life and social and occupational functioning.  

A rationale for all opinions expressed should be provided.  

5.  Also, schedule the Veteran for a VA back and left lower extremity examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   The examiner is to identify the current severity of the Veteran's service-connected back disability and associated left lower extremity decreased sensation, as well as all associated neurologic abnormalities.  

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

Additionally, the examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.  

A rationale for all opinions expressed should be provided. 

6.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

